Title: From John Adams to Rufus King, 14 June 1786
From: Adams, John
To: King, Rufus


     
      Dear Sir
      London June 14. 1786
     
     I had heard Sometime ago, of your Marriage with the amiable Daughter of my old Friend, Mr Alsop, as well as of that of Mr Gerry, and of both with the more Pleasure, probably as a good Work of the Same kind, for connecting Massachusetts and New York in the Bands of Love was going on here. Last Sunday under the Right Reverend Sanction of the Archbishop of Canterbury and the Bishop of st

Asaph were married Mr Smith and Miss Adams. It will be unnatural if fœderal Purposes are not answered by all these Intermarriages.
     In Answer to Mr Alsops Question, I have no difficulty in answering, that by Law, and Treaty, a Refugee, ought to be compellable by Proscess in the British Courts to pay a Debt due to an American Citizen, antecedent to the late War, and this without any Regard to or Enquiry concerning his Estate or his other Debts in America. a great Cry and Uproar, nevertheless would no doubt in such Case be excited, and the Courts would probably, Suspend and prolong the Proscess. There will never be an End of Questions and Chicane, untill the States repeal all the Laws which impede the Recovery of old Debts in America.
     I perceive that according to the Ideas of some, I am Sent here to make a new Treaty of Peace, the old one not being agreable to some Gentlemen who were in debt before the War. This I shall never be able to do. The Treaty as it was was too generally condemned here as too beneficial to Us, and the least mention of it, Setts too great Multitudes in a flame for Ministers to touch it.— The Ablest Minister this nation has living, and the Man of the most Influence fell a Sacrifice to it, and it became immediately an Object of So much Delicacy, that the Utmost Exertions of your Ministers, as Mr Jay and Dr Franklin very well know, could not obtain in nine months the Alteration of a Word of it, in the definitive Treaty. It is not likely then that the present young Minister, will venture on so hazardous a Step.
     The affair of Interest generally I Suppose depended upon the Usage and the Understanding of the Parties. But neither Custom nor the Understanding of the Parties, ever comprehended the Case that has happened. it never was Supposed that England would throw us out of their Protection, and make it not only criminal but impossible to trade with her subjects and pay their Demands. And therefore a Jury I think will not give the Interest, during the War. But a Jury is the only Tribunal to which an Appeal may be made, consistently with the Treaty.
     We shall talk forever in vain, My Friend, about the Dignity of our Country, and Fœderal systems, if the Feelings of our Countrymen are not more Sensibly affected, at the sound of those Sacred Words “Public Faith.”— If the Faith of the Nation cannot be depended on, like the Laws of Nature it will never be respected nor confided in at home nor abroad. If the People cannot be convinced of the

indispensible Importance and Necessity of this Principle, all must be given up to the Guidance of Chance & Accident, factious rage, insidious selfishness and delirious Enthusiasm
     With much Esteem, Dear sir, I have the Honour / to be, your most obedient & most / humble servant
     
      John Adams.
     
    